825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randy T. HATFIELD, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Moraine Assembly Plant,Defendant-Appellee.
No. 86-3732
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
The plaintiff appeals pro se from the district court's grant of summary judgment to the defendant in this federal question labor case.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff received a military leave of absence from the defendant while he was laid off.  After his military service, he applied for reemployment; but the defendant told him that it broke his seniority, along with that of his laid off coworkers, while he was in the military.  The plaintiff sued in state court for breach of contract.  The defendant removed the case to federal court under 29 U.S.C. Sec. 185(a).


3
The parties filed cross-motions for summary judgment and consented to decision by a magistrate.  The magistrate refused to apply the explicit language in the leave of absence form.  Instead, he interpreted the form in light of the collective bargaining agreement.  UAW v. Yard-Man, Inc., 716 F.2d 1476, 1479 (6th Cir. 1983), cert. denied, 465 U.S. 1007 (1984).  Because the plaintiff was treated the same as his coworkers, the magistrate held that there was no violation of the collective bargaining agreement.  The magistrate also held that the result was the same under the Veteran's Reemployment Rights Act.  38 U.S.C. Sec. 2021; see Monroe v. Standard Oil Co., 452 U.S. 549, 561 (1981) (reservists receive the same treatment as their coworkers).  We agree with these conclusions of the magistrate.


4
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.